                         CHRISTOPHER MAn1ou                                      ~lJ~c~./:o ENDORSED
WOOLWORTH BUILDING                                                                  P (917) 408 - 6484
233 BROADWAY-SUITE2208                                                              F (212) 571 - 9149
NEW YORK, NY 10279                                                            CHRIS@MADIOULAW.COM
                                     WWW.MADIOULAW.COM



                                                                        January 27, 2020

Hon. Andrew L. Carter Jr.
                                                                          USDCSDNY
                                                                                   ----       --------------
Thurgood Marshall
                                                                          DOCUMENT
United States Courthouse                                                  ELECTRONICALLY FILED
40 Foley Square                                                           DOC#: _ _ _ _ _ _ __
New York, NY 10007                                                        DATE FILED: l-2. ~ -2.C



               Re: US. v. Jorge Acosta Rodriguez, 19 Cr. 499 (ALC)

Dear Judge Carter,

        I represent Jorge Acosta Rodriguez in the above-mentioned case. I write to respectfully
ask the Court to give pretrial services permission to temporarily return Mr. Acosta's Dominican
Republic passport to him. Mr. Acosta has an interview with U.S. Citizenship and Immigration
Services this Thursday, January 30, 2020, and needs his Dominican passport for the interview.
Mr. Acosta would pick up his passport from pretrial the morning of January 30th and would
return it after his interview, on the same day.

       I have discussed this application with the government and pretrial services and neither
party has an objection.

       Thank you in advance for your consideration.


                                     Sincerely,


                                      CV~
                                     Christopher Madiou
                                     Counsel for Jorge Acosta Rodriguez



Cc:    AUSA Dan Nessim (via ECF)
       U.S. Pretrial Services Officer Bernisa Mejia (via email)




                                                                                r~tJ---
                                                            application is           / ~:



                                                      Andrew L. Carter Jr, U.S.0.J.
                                                      Dated: .j o..'(\ \J "" 1 _2- 'l> '\ "2. <:Y2..o
                                                                           NY, New York
